ACCEPTED
                                                                                                                   03-15-00199-CR
                                                                                                                          4897210
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                             4/15/2015 12:02:53 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                            CLERK
                                        NO. 03-15-00199-CR

HENRY GUEDES PAGES                                       §       IN THE COURT OF APPEALS
                                                                                  FILED IN
                                                                             3rd COURT OF APPEALS
VS.                                                      §       THIRD JUDICIAL DISTRICT
                                                                                  AUSTIN, TEXAS
                                                                             4/15/2015 12:02:53 PM
THE STATE OF TEXAS                                       §       SITTING      AT
                                                                           AUSTIN,   TEXAS
                                                                                 JEFFREY  D. KYLE
                                                                                      Clerk
            AMENDED MOTION TO BE REMOVED AS ATTORNEY OF RECORD
              AND REQUEST TO ADD APPELLANT FOR NOTICE PURPOSES
   Now comes Guillermo Gonzalez, appointed-counsel for appellant at tﬁal level,                    and ﬁles
this   Amended Motionand would show the following:
                                                         I.



   Counsel was appointed by the trial court to represent appellant through             trial.   Appellant
was found guilty after   trial   on March 10 ,2015 and on April 2, 2015 was sentenced             to pay a

$1000 ﬁne and the costs of the court. At appellant's request, Counsel ﬁled Notice of Appeal
and a Motion to Withdraw as Attorney of Record, which the trial court granted on April 2,
2015.

                                                         II.


   A copy of the Motion to Withdraw and the Order on said motion are attached for the
Courts’s review.

                                                         III.


   On April 2, 2015 Counsel received noﬁce from the Clerk, Court of Appeals, Third
District   of Texas which noticed Counsel as attorney of record for the appeal on               this matter.




                                                         IV.

   Appellants contact information       is   as follows:

           Henry Guedes Pages
           7309 Tha.nnas Way
           Austin, Texas 78744
           (512) 448-7889


   Wherefore, premises considered, Counsel requests              this   Honorable Court order his name
be removed as attorney of record on          all   matters regarding this pending appeal, and that     all

future notices   be sent to Appellant at the address provided above.
                                               904 West Avenue, Suite 100
                                               Austin,TX 78701
                                               (512)    4748001 Ofﬁcc
                                               (512)    474-8006 Facsimile
                                               lJg:1_us_t((l2tcXa§_._1_1c_t




                             CERTIFICATE OF SERVICE
I hereby certify that on April 15, 2015 a copy of this motion was delivered through eﬁle to
the Apellate Unit at the Ofﬁcc of the Travis County Att ney. x




                                                                              \
                                              Guillermo Gonzzilcz
                                           N0. 03-15-00199-CR

HENRY GUEDES PAGES                                §      IN THE COURT OF APPEALS

VS.                                               S      THIRD JUDICIAL DISTRICT
THE STATE OF TEXAS                                §      SITTING AT AUSTIN, TEXAS

                                             ORDER

        On this date the Amended Motion to be Removed as Attorney of Record and to add
Appellant for Notice Purposes was reviewed by the Court and it is the opinion of the Court

that said   Motion is in all        Granted and that Guillermo Gonzalez is hereby ordered
removed as Attorney of Record on this matter, and all notices in this matter be forwarded to
Appellant at the address provided in said motion.



SIGNED this                    day of                      .   2015.




                                          JUDGE PRESIDING